DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/21/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 112(b).
	Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "and transmitting an output comprising one or more suggested replacements and the replacement score to a user interface, wherein the suggested replacement corresponds at least the replacement candidate and its corresponding candidate answer" In lines 11-13.  There is insufficient antecedent basis for this limitation in the claim, and the claim requires revising. 
for each replacement candidate – candidate answer” and “comprising one or more suggested replacements”. The previous claim language therefore suggests there should be multiple scores, and the claim is rendered indefinite.
Regarding “the suggested replacement” and “the replacement candidate” in line 12, there is insufficient antecedent basis since the previous claim language recites “one or more replacement candidates” and “one or more suggested replacements”. Furthermore, “corresponds at least” should read “corresponds to at least”.
Claims 12 and 17 recites similar limitations and are therefore rejected for the same reasoning. Claims 2-11, 13-16, and 18-20 are rejected due to their dependencies on the independent claims.
Note: An amendment along the lines of “and transmitting an output comprising one or more suggested replacements and corresponding replacement scores for each suggested replacement to a user interface, wherein each suggested replacement corresponds to at least a replacement candidate of the one or more replacement candidates and its corresponding candidate answer” would overcome the rejection.


Claim 11 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zambre (US 2019/0361961 A1) in view of Levas (US 2016/0179939 A1).

Regarding Claim 1, Zambre teaches a computer-implemented method comprising: receiving an input statement, wherein the input statement comprises a plurality of natural language words; (“A statement 402 is received by the validation engine. In describing this architecture and flow diagram, three representative statements will be used” Paragraph 0044. Three example statements comprising a plurality of natural language words are listed in Paragraphs 0045-47. See Paragraph 0019, which teaches that the validation engine utilizes natural language processing.)
determining one or more replacement candidates for the input statement; (“The statement validation engine 414 is the core engine that picks the entities and predicates inferred from the user text (the identified entities and relationships output above) and locates correct objects, literal values, and/or relationships in the knowledge graph 412.” Paragraph 0090. “Entities” and “predicates” are determined for the input statement and are equivalent to replacement candidates. The process for identifying the entities and predicates is described by the flowcharts of Figures 6-7. See Paragraph 0097 and the example illustrated by Paragraphs 0112-121, which discusses 
generating one or more candidate answers for each replacement candidate of the one or more replacement candidates; (“In operation 806, the knowledge graph is searched with the entity/relationship pair and results retrieved.” Paragraph 0096. “As operation 812 is performed during the various iterations of the loop, the suggested corrections can be kept until the loop is complete” Paragraph 0108. The results retrieved from the knowledge graph are used as suggest corrections, or “candidate answers”, as further elaborated in Paragraph 0100. See Paragraphs 0093-94, which provide an example of a search that results in the generation of multiple candidate answers to correct an input statement.)
mapping, as a replacement candidate - candidate answer mapping, each candidate answer from the one or more candidate answers to its corresponding replacement candidate; (“string comparison, stemming, edit distance or other mechanisms can be used to identify when the entities and/or predicates match what is retrieved from the knowledge graph… When items do not match, the "no" branch of operation 810 is taken and operation 812 creates suggestions for correction based on the non-matching aspects… As operation 812 is performed during the various iterations of the loop, the suggested corrections can be kept until the loop is complete.” Paragraphs 0098, 0100, and 0108. Each replacement candidate (entity or predicate) is mapped to the candidate answers retrieved from the knowledge graph. See Figure 8: a loop starts at 804 with a candidate replacement and at operation 812, a suggested candidate answer to replace the entity is determined. See the examples given in 
…and transmitting an output comprising one or more suggested replacements… to a user interface, (“The suggested corrections are likely to be few in number. In such a situation, all suggestions can be presented. If, however, the number exceeds a threshold, less than all the total number can be selected using a selection criteria for presentation” Paragraph 0109. See Figure 1 drop down 112 and Paragraph 0032, which describe a user interface for presenting the one or more suggested replacements.)
wherein the suggested replacement corresponds at least the replacement candidate and its corresponding candidate answer. (“When, such as in the example of the figure, multiple ways exist to correct the statement, the user can be presented with one or more indicators 108, 110 which allow the user to access a drop down 112 or other ways to select the way they would like the statement corrected” Paragraphs 0031-32. See Figure 1: two suggested replacements are presented that correspond to a replacement candidate and its corresponding candidate answer. For example, “is married” is a replacement candidate with “was married” as its corresponding candidate answer, while “Samantha Lewes” is a replacement candidate with “Rita Wilson” as its corresponding candidate answer.)
Zambre does not teach determining a replacement score for each replacement candidate - candidate answer mapping; and transmitting an output comprising… the replacement score.
determining a replacement score for each replacement candidate - candidate answer mapping; (“The QA system pipeline 300, in stage 350, then performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or "candidate answer," as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question” Paragraph 0052. “Paraphrase metric scoring component 445 matches question tokens 443 to the subsequences of passage tokens 444 to attempt to match the focus of the question with occurrence of the candidate answer in the passage” Paragraph 0068.  See Figure 3 and Paragraph 0051. At stages 340-350, candidate answers are generated from retrieved passages. The language [tokens] of the answers are then compared to the language of the question in order to determine a score for each candidate answer.)
and transmitting an output comprising… the replacement score to a user interface. (“From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface” Paragraph 0058. A ranked list of the candidate answers and respective replacement scores are provided to the user via a graphical user interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating suggested replacements to correct the information in a factual statement taught by Zambre by incorporating the method of scoring candidate answers in order to present a ranked list of suggested answers to a user taught by Levas. Since both references teach algorithms for question decomposition, searching of a knowledge base, and generation of candidate answers, the combination would yield predictable results. Furthermore, part of the algorithm taught by Levas (Paragraphs 0068-0073) for generating a score for a candidate answer includes replacing the text of the question with the text of the candidate answer, similar to Zambre. Such an implementation would amount to adding the scoring mechanism of Levas to the suggested replacement generation of Zambre, which would improve the user experience, particularly in cases where a large plurality of candidate answers are generated for a user to then determine the correct substitution. By including scores, the accuracy of the provided suggestions would be improved, which is a goal suggested by Zambre (Paragraph 0002).
	
Regarding Claim 12, Zambre in view of Levas further teaches a system having one or more computer processors, the system configured to (Zambre, See Figure 9 processor 902 and Paragraph 0132.). Claim 12 otherwise recites the same limitations as claim 1. Claim 12 is therefore rejected using the same reasoning described above.
Regarding Claim 17, Zambre in view of Levas further teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method (Zambre, See Figure 9 memory 904 and 906 and Paragraph 0135. Note: Paragraph 0086 of the instant application indicates that the computer readable storage medium is not to be construed as 
	
Regarding Claim 2, Zambre in view of Levas further teaches wherein determining the replacement score for each replacement candidate - candidate answer mapping comprises, for each replacement candidate - candidate answer mapping: obtaining a replacement statement, wherein the replacement statement is the input statement with the replacement candidate replaced by the candidate answer; (Levas, “Paraphrase metric scoring component 445 matches question tokens 443 to the subsequences of passage tokens 444 to attempt to match the focus of the question with occurrence of the candidate answer in the passage. Paraphrase metric scoring component 445 may implement any of the following methods… replacing the text of the focus of the question with the text of the candidate answer” Paragraphs 0068-70. The calculation of the replacement score includes a method of replacing the text of the question with the text of the candidate answer in order to generate a replacement statement.)
and calculating an accuracy of the replacement statement, wherein a confidence in the accuracy is indicated by the replacement score. (“After applying one of the above methods, paraphrase metric scoring component 445 identifies one or more portions or subsequences 444 of the passage to compare to the question, apply the metric to compare the question to each portion of the passage, and then compute a final score, which is the best score across all portions” Paragraph 0073. “The weighted scores are processed in accordance with a statistical model generated through training Paragraphs 0056-58. The final score that is generated for a candidate answer is a confidence score that is a measure of the correctness, or accuracy, of the answer to the input question. In view of Zambre, this would be the accuracy of the replacement statement that is suggested to the user.)
	Claim 13 is directed to a system but otherwise recites the same limitations as claim 2. Claim 13 is therefore rejected for the same reasoning described above.
	Claim 18 is directed to a computer program product but otherwise recites the same limitations as claim 2. Claim 18 is therefore rejected using the same reasoning described above.

Regarding Claim 3, Zambre in view of Levas further teaches wherein calculating the accuracy of the replacement statement comprises: obtaining related passages, wherein the related passages are related to the input statement and the one or more replacement candidates, from a data corpus; (Levas, “the identified major features are then used during the question decomposition stage 330 to decompose the question into one or more queries that are applied to the corpora of data/information 345 in order to generate one or more hypotheses” Paragraph 0050. “given a question, hypothesis generation phase 440 generates a candidate answer contained within a supporting passage” Paragraph 0066. A passage related to an input 
comparing the replacement statement to the related passages; (Levas, “After applying one of the above methods, paraphrase metric scoring component 445 identifies one or more portions or subsequences 444 of the passage to compare to the question, apply the metric to compare the question to each portion of the passage, and then compute a final score, which is the best score across all portions” Paragraph 0073. A score is generated by comparing the language of the question and candidate answer to the language of the related passage, which is performed by generating subsequences of tokens that are then compared. See Paragraphs 0052-54, which provide an example of comparing the replacement statement (Paragraph 0070) with the related passage.)
identifying, based on the comparing, consistencies between the replacement statement and the related passages; and calculating the accuracy, based on the consistencies, using an accuracy algorithm. (Levas, “Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term "movie," and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of Paragraph 0053. It is determined whether terms in the input question match the terms in a related passage. Exact matching is given the highest score, for example. “Reasoning algorithms”, which are equivalent to an accuracy algorithm, are used to calculate a final confidence score of a candidate answer, as discussed in Paragraph 0056. Also see Paragraphs 0067-68, which discuss “paraphrase metric scoring” in which consistencies between tokens of a question and the tokens of a passage are identified in order to determine a component of the confidence score for a candidate answer.)
While Zambre teaches use of a “knowledge graph” to determine the candidate answers, use of related passages retrieved from a corpus would have been an obvious substitution for determining the candidate answers and their respective scores. As taught by Levas (Paragraphs 0028-29), use of a corpus is conventional to QA systems and the capabilities of the corpus “contribute to improved accuracy, system performance, machine learning, and confidence of the QA system.”
	Claim 14 is directed to a system but otherwise recites the same limitations as claim 3. Claim 14 is therefore rejected for the same reasoning described above.
	Claim 19 is directed to a computer program product but otherwise recites the same limitations as claim 3. Claim 19 is therefore rejected using the same reasoning described above.

Claim 5, Zambre in view of Levas further teaches further comprising: combining a plurality of replacement candidate - candidate answer mappings; and determining a suggested replacement comprising a plurality of replacement candidates and corresponding candidate answers. (Zambre, “If the phrases from the knowledge graph is compatible with the form of the statement under consideration they can be used directly. Thus, if the knowledge graph returns "is married to," and the literal "Rita Wilson" the phrase can be used directly to create the suggested correction "is married to Rita Wilson."” Paragraph 0104. A suggested replacement includes a combination of multiple candidate answers. See Figure 1, for example, which shows two suggested replacements in which a predicate and an entity are each replaced with terms determined to be correct. Also see Paragraph 0022, which teaches that input statements may include a plurality of entities and/or predicates [replacement candidates]: “Other statements have multiple entities and/or predicates. For example, the statement "Mount Kilimanjaro, the tallest mountain in Africa, is located in Tanzania" is equivalent to two statements. The first being "Mount Kilimanjaro [is] the tallest mountain in Africa" and the second being "Mount Kilimanjaro is located in Tanzania." Thus, the original phrase has three entities, "Mount Kilimanjaro," "Africa," and "Tanzania" and two predicates "[is] the tallest mountain in" and "is located in" that indicates the relationship between the entities.” It is therefore implied that should a statement with multiple entities be determined to be incorrect, a suggested replacement would be generated that contains a plurality of replacement candidate- candidate answer mappings.)

Claim 6, Zambre in view of Levas further teaches wherein generating one or more candidate answers comprises: searching a data corpus for passages related to the input statement and the one or more replacement candidates; (Levas, “the identified major features are then used during the question decomposition stage 330 to decompose the question into one or more queries that are applied to the corpora of data/information 345 in order to generate one or more hypotheses” Paragraph 0050. “given a question, hypothesis generation phase 440 generates a candidate answer contained within a supporting passage” Paragraph 0066. A passage related to an input question is retrieved from a data corpus. A candidate answer is determined from the related passage. See Paragraphs 0024-28 and 0032-35, which further discuss the corpus of data used by the QA system.)
analyzing the related passages; generating, based on the analyzing, the one or more candidate answers for each replacement candidate. (Levas, “That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus are then analyzed and used, during the hypothesis generation stage 340, to generate hypotheses for answering the input question. These hypotheses are also referred to herein as "candidate answers" for the input question.” Paragraph 0051. Related passages retrieved from a corpus are analyzed to determine candidate answers. Also see Paragraphs 0052-53, which discuss further analysis of the passage with respect to the language of the input question in order to determine the most likely candidate answers.)

Claim 15 is directed to a system but otherwise recites the same limitations as claim 6. Claim 15 is therefore rejected for the same reasoning described above.
	Claim 20 is directed to a computer program product but otherwise recites the same limitations as claim 6. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 7, Zambre in view of Levas further teaches wherein analyzing the related passages comprises: identifying any relationships between components of the related passages and the one or more replacement candidates; (Levas, “If the evidence passage contains the statements "The first motion picture ever made was `The Horse in Motion` in 1878 by Eadweard Muybridge. It was a movie of a horse running," and the algorithm is looking for exact matches or synonyms to the focus of the input question, i.e. "movie," then an exact match of "movie" is found in the second sentence of the evidence passage and a highly scored synonym to "movie," i.e. "motion picture," is found in the first sentence of the evidence passage.” Paragraph 0054. A relationship is identified between the replacement candidate “movie” and the components of the related passage retrieved from the corpus. “Paraphrase Paragraph 0068. See Figure 4: question tokens [replacement candidates] are compared to passage tokens [components] in order to determine the most likely candidate answer.)
and mapping each component of the related passages that are related to the one or more replacement candidates to its corresponding replacement candidate. (Levas, “Hypothesis generation phase 440 passes the question, candidate answer, and supporting passage 441 to component 442, which divides the question into question tokens 443 and divides the passage into subsequences of passage tokens 444” Paragraph 0066. See Figure 4: A candidate answer is first generated in step 440 from a related passage. A candidate answer and related passage is then mapped to the focus [replacement candidate] of the question in step 441 for further analysis. This is summarized in Paragraph 0036: “The mechanism takes as input a question, a passage, and a candidate answer to the question, plus natural language processing analysis of each (e.g., a syntactic parse of the question and the passage). The mechanism divides the question and the passage into sequences of tokens. The mechanism then matches question tokens to passage tokens, including matching the focus of the question to any occurrence of the candidate answer in the passage.”)
Claim 16 is directed to a system but otherwise recites the same limitations as claim 7. Claim 16 is therefore rejected for the same reasoning described above.
	
Claim 8, Zambre in view of Levas further teaches further comprising: identify a classification type for each replacement candidate of the one or more replacement candidates. (Zambre, “Entity resolution 406 can utilize a knowledge graph 412 to recognize and disambiguate the entities. A knowledge graph comprises entities, their semantic types, properties and relationships between the entities” Paragraph 0061. The semantic type of entities, which correspond to replacement candidates, are identified. Also see Paragraph 0092-0094, which discuss determining the relationship of an entity to other terms in an input statement, which is equivalent to classifying the replacement candidates. For example, it is determined that an input term comprises a proper noun of “Colorado Gold Rush” and a date of “1848” that need to be validated. 
Levas, “In response to receiving the input question, the next stage of the QA system pipeline 300, i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics” Paragraph 0048. The text of an input query is parsed in order to determine the replacement candidates, which are then classified by type, such as proper noun, date, location, etc.)

Regarding Claim 9, Zambre in view of Levas further teaches wherein the identifying any relationships between components of the related passages is based on at least the classification type for each replacement candidate and a classification type for each component. (Zambre, “the statement could be corrected Paragraph 0093. The components determined from a knowledge graph are of the same classification as the replacement candidates. For example, “Colorado Gold Rush” would be replaced by “California Gold Rush”, while “1848” would be replaced by “1858”.
Levas, “That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus are then analyzed and used, during the hypothesis generation stage 340, to generate hypotheses for answering the input question” Paragraph 0051. A query is generated based on the classification of the terms in the input question. The results that are retrieved are therefore based on the classification. Also see Paragraph 0049, which discusses determination of a “lexical answer type”, which is the word or phrase in an input question that if replaced would result in a correct statement. The generated candidate answer would therefore correspond to the same LAT.)

Regarding Claim 10, Zambre in view of Levas further teaches wherein the classification type includes at least one of: proper noun, person, location, date, fictional character, and physical entity. (Zambre, See the example discussed in Paragraphs 0066-68, in which the entities are determined to be proper nouns, and the example discussed in Paragraph 0094, in which the entities are determined to be proper nouns and a date.
Levas, “For example, in the example question above, the term "who" may be associated with a topic for "persons" indicating that the identity of a person is being Paragraph 0048. For example, if the input question/statement includes “who”, than the replacement candidate would be a person, while if it includes “Washington”, than the replacement candidate would be a proper noun.)

Regarding Claim 11, Zambre in view of Levas further teaches further comprising: determining that a candidate answer from the one or more candidate answers is equal to its corresponding replacement candidate; (Zambre, “If all entities and/or predicates of the statement match what is retrieved from the knowledge graph, then no incorrect aspects exist based on what was retrieved” Paragraphs 0097-99. See Figure 8 matching operation 810. An operation in which the entities and/or predicates [replacement candidates] are compared to the retrieved information [candidate answers] is performed. If a match is determined, an indication that the input statement is correct is presented to the user, as explained in Paragraph 0110.)
and replacing a replacement, from the one or more corresponding replacements, corresponding to the candidate answer equal to the replacement candidate with YES on the transmitted output. (Zambre, “In the situation where no suggested corrections exist (operation 810 indicates entities and/or predicates match), there are no suggestions to be presented to the user and the system can indicate that the statement is correct by presenting an indicator to the user or by having no indicator” Paragraph 0110. See Paragraph 0103, which describes an example input statement 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zambre (US 2019/0361961 A1) in view of Levas (US 2016/0179939 A1) and further in view of Oh (US 2018/0246953 A1).

Regarding Claim 4, Zambre in view of Levas teaches all the limitations of claim 2, on which claim 4 depends.
Zambre in view of Levas further teaches calculating a weighted replacement score based on the accuracy of the replacement statement. (Levas, “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.” Paragraph 0056. See Paragraph 0027, which discusses that the weighted score is a measure of confidence in the accuracy of the determined candidate answer.)
 further comprising: determining a difficulty of replacement for the replacement statement; and calculating a weighted replacement score based on… the difficulty of replacement.
However, Oh, which is directed to improving the accuracy of a question answering system, teaches further comprising: determining a difficulty of replacement for the replacement statement; and calculating a weighted replacement score based on… the difficulty of replacement. (“a step 308 of calculating, if the determination at step 306 is negative, an overlapping vocabulary amount W1 between the answer candidate p' and the expected answer e' to the question q' as well as an overlapping vocabulary amount W2 between the answer candidate p' and the question q'; a step 310 of determining whether or not the overlapping vocabulary amount W1 and the overlapping vocabulary amount W2 calculated at step 308 are both larger than a prescribed threshold value a, and branching the flow of control depending on the result of determination; a step 312 of labeling, if the determination at step 310 is positive, the pair (q', p') as a positive example and outputting as additional training data, and ending execution of this routine; a step 311 of determining, if the determination at step 310 is negative, whether the overlapping vocabulary amount W1 and the overlapping vocabulary amount W2 are both smaller than a prescribed threshold value b (b<a) and branching the flow of control depending on the result of determination; and a step 314 of labeling, if the determination at step 311 is positive, the pair (q', p') as a negative example and outputting as additional training data, and ending execution of this routine” Paragraph 0054. Overlap between a candidate answer and a question and overlap between a candidate answer 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the weighted confidence score of a suggested replacement for a factual input statement taught by Zambre in view of Levas by incorporating the method of determining a difficulty of replacement determined by measuring the overlap between a candidate answer and an expected answer taught by Oh. It would have been further obvious for the determined level of difficulty to be a weighted portion of the confidence score taught by Levas. Since the referecnes are directed to QA systems, including determining candidate answers, the combination would yield predictable results. As taught by Levas (Paragraph 0027), by weighting different factors pertaining to the confidence of a candidate answer, the QA system is able to identify answers that are significantly stronger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salvetti (US 2016/0335261 A1) teaches a factoid question answering system including parsing a factoid query, retrieving passages, determining candidate answers, and scoring the answers. (Figs. 3-5)
Chen (US 2014/0358890 A1) teaches a question answering system, including classification of words in a query and scoring candidate answers. (Figs. 3, 4, 8)
Johnson (US 2014/0298199 A1) teaches a question answering system, including scoring candidate answers and presenting the answers with their scores and supporting documents in a user interface. (Fig. 7, ¶ 22-23, 42-43, 77, 81-89, 100-105)
Beamon (US 2014/0297571 A1) teaches retrieving candidate answers from a corpus of information and presenting ranked candidate answers in a user interface. (Fig. 7, ¶ 27-32, 137-140)
Allen (US 2016/0055155 A1) teaches a question answering system for producing correct statements that includes analysis of superlatives in a factoid statement and producing weighted scores. (Fig. 4, ¶ 94)
Keysar (US 9,477,759 B2) teaches a question answering system including analysis of passages, summarizing a plurality of candidate answers, and presenting a top ranked answer. (Abstract, Figs. 2-3)
Myslinski (US 9,189,514 B1) teaches presenting a term such as “valid” or “true” if a fact is determined to be correct. (Abstract, Col. 4-5)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173